       Case: 1:20-cv-02776-PAG Doc #: 5 Filed: 12/22/20 1 of 5. PageID #: 23




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 PAULA KNIZNER                                  )    CASE NUMBER: 1:20-cv-02776
                                                )
        Plaintiff                               )    MAGISTRATE JUDGE DAVID A. RUIZ
                                                )
 v.                                             )
                                                )    SEPARATE ANSWER ON BEHALF OF
 COSTCO WHOLESALE                               )    DEFENDANT COSTCO WHOLESALE
 CORPORATION, et al.                            )    CORPORATION TO PLAINTIFF’S
                                                )    COMPLAINT AND CROSS-CLAIM
       Defendants                               )    (Jury demand endorsed herein)


       Now comes Defendant Costco Wholesale Corporation (“Costco”) who for its Separate

Answer to Plaintiff’s Complaint states as follows:

       1. Costco denies for want of knowledge sufficient to form a belief as to the truth of the

           allegations contained in paragraph 1 of the Complaint.

       2. Costco admits the allegations contained in paragraph 2 of the Complaint only insofar

           as it is alleged that this Defendant does business in the State of Ohio, and further denies

           the balance of the allegations contained in paragraph 2.

       3. Costco denies for want of knowledge sufficient to form a belief as to the truth of the

           allegations contained in paragraphs 3, 4, 5 and 6 of the Complaint.

       4. Costco denies the allegations contained in paragraphs 7, 8, 9, 10, 11, 12, 13 and 14 of

           the Complaint.
Case: 1:20-cv-02776-PAG Doc #: 5 Filed: 12/22/20 2 of 5. PageID #: 24




                                AFFIRMATIVE DEFENSES

5. Costco affirmatively states that Plaintiff’s Complaint fails to state a claim upon which

   relief may be granted.

6. Costco affirmatively states that Plaintiff failed to join necessary parties to this action.

7. Costco affirmatively states that Plaintiff failed to join indispensable parties to this

   action.

8. Costco affirmatively states that Plaintiff’s action was not timely commenced and thus

   is barred by the applicable statute of limitations.

9. Costco affirmatively states that the negligence of Plaintiff was comparatively greater

   than the negligence of the Defendant, if any.

10. Costco affirmatively states that Plaintiff’s alleged injuries, if any, were caused by

   Plaintiff’s negligence.

11. Costco affirmatively states that Plaintiff’s damages, if any, were proximately caused

   by a third party over which Defendant exercised no control. In this regard, Costco

   expressly gives notice of its intention to apply the Apportionment Statute under O.R.C.

   §2307.22 et seq. and to designate responsible third parties from whom the Plaintiff does

   not seek recovery under O.R.C. §2307.23 et seq.

12. Costco affirmatively states that pursuant to R.C. § 2307.23, Plaintiff’s claims against

   Defendant must be reduced by the proportion of fault attributed to one or more persons

   from whom the Plaintiff does not seek recovery in this action or for which Plaintiff has

   settled or resolved its claims, as found by the finder of fact.




                                           2
       Case: 1:20-cv-02776-PAG Doc #: 5 Filed: 12/22/20 3 of 5. PageID #: 25




        13. Costco affirmatively states that Plaintiff’s injuries, if any, were caused solely and

            exclusively by the acts or omissions of third parties over whom this Defendant

            exercises no authority or control.

        14. Costco reserves the right to add additional affirmative defenses that may be discovered

            during the course of discovery.

        WHEREFORE, Costco prays that Plaintiff’s Complaint against it be dismissed with

prejudice at Plaintiff’s cost.

                                         JURY DEMAND

        A trial by jury is hereby demanded as to all issues presented by the maximum number of

jurors permitted by law.

              COSTCO’S CROSS-CLAIM AGAINST CO-DEFENDANTS, NATURAL
               SELECTION FOODS, LLC dba EARTHBOUND FARM, LLC
                           AND DANONE NORTH AMERICA

        Now comes Costco who for its Cross-Claim against Co-Defendants Natural Selection

Foods, LLC dba Earthbound Farms, LLC and Danone North America (hereinafter referred to as

“Co-Defendants”), and states the following:

        1. Costco incorporate by reference for the sole and exclusive purpose of asserting this

            Cross-Claim the Complaint of the Plaintiff and Defendant’s Separate Answer thereto.

        2. The incident described in Plaintiff's Complaint occurred as a result of the sole

            negligence of Co-Defendants.

        3. As a result of the incident, Plaintiff claims that she was injured and sustained damages.

        4. That in the event of a judgment against Costco, it is because of the negligent acts of

            Co-Defendants.


                                                 3
       Case: 1:20-cv-02776-PAG Doc #: 5 Filed: 12/22/20 4 of 5. PageID #: 26




       5. Then and in that event, Costco is entitled to indemnification from Co-Defendants to the

           extent of any such judgment.

       6. In the alternative, Costco says that Co-Defendants are joint tortfeasors and,

           accordingly, Costco is entitled to contribution from Co-Defendants.

       WHEREFORE, Costco demands judgment against Co-Defendants for all sums that

Plaintiff may receive in judgment against Costco, and in the alternative, Costco is entitled to

contribution from Co-Defendants for their proportionate share of the common liability to Plaintiff,

together with the cost of this action.

                                         JURY DEMAND

       A trial by the maximum number of jurors permitted by law is hereby demanded.

                                             Respectfully submitted,

                                              /s/ Dennis R. Fogarty
                                             DENNIS R. FOGARTY (0055563)
                                             DAVIS & YOUNG
                                             29010 Chardon Road
                                             Willoughby Hills OH 44092
                                             Ph: (216) 348-1700
                                             Fax: (216) 621-0602
                                             E-mail: dfogarty@davisyoung.com
                                             Attorney for Defendant Costco Wholesale
                                             Corporation




                                                 4
       Case: 1:20-cv-02776-PAG Doc #: 5 Filed: 12/22/20 5 of 5. PageID #: 27




                                            S E R V I CE

       I hereby certify that Defendant Costco Wholesale Corporation’s Answer and Cross-Claim

were electronically filed with the Court on December 22, 2020. Notice of this filing will be sent

by operation of the Court’s case management and electronic case filing system. Parties may access

this filing through the Court’s case management and electronic case filing system. A true copy of

the foregoing was also served by electronic mail on December 22, 2020 upon the following:

Richard L. Demsey, Esq.
Justin D. Gould, Esq.
Richard L. Demsey Co., LPA
U.S. Bank Centre
1350 Euclid Avenue, Suite 1550
Cleveland, OH 44115
Email: rdemsey@demseylaw.com
        jgould@demseylaw.com

and via U.S. Mail to:

Natural Selection Foods, LLC dba Earthbound Farm, LLC
c/o John Mazzei, Statutory Agent
150 Main Street, Suite 400
Salinas, CA 93901

Danone North America
12002 Airport Way
Broomfield, CO 80021


                                            /s/ Dennis R. Fogarty
                                            DENNIS R. FOGARTY (0055563)
                                            Attorney for Defendant Costco Wholesale
                                            Corporation




                                                5
